Citation Nr: 1214406	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypothyroidism.

2.  Entitlement to service connection for a gastrointestinal disorder, including a hiatal hernia, to include as secondary to service-connected hypothyroidism.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism.

4.  Entitlement to service connection for dysphagia, to include as secondary to service-connected hypothyroidism.

5.  Entitlement to service connection for bilateral ankle disorder, to include as secondary to service-connected knee disability.

6.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected knee disability.

7.  Entitlement to service connection for an upper respiratory disorder, including sinusitis and rhinitis.

8.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee disorder.

9.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee disorder.

10.  Entitlement to an evaluation in excess of 10 percent for service-connected hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on a timely appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge in April 2011, and a transcript of the hearing is of record.  Additional VA treatment records were added to the claims files after the December 2008 Statement of the Case along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that a scheduled compensation and pension evaluation of the Veteran's service-connected bilateral knee disorder and hypothyroidism has not been conducted since September 2005, and the Veteran appears to be claiming, including at his travel board hearing, that these service-connected disabilities have gotten worse since then.  Consequently, there is a need to determine the current severity of the Veteran's service-connected bilateral knee disorder and hypothyroidism.

With respect to the service connection issues on appeal, although there is a September 2005 examination and nexus opinions on file against the claims, the examiner did not report that the claims files had been reviewed and the nexus opinion does not contain sufficient discussion of the rationale for the opinions.  Also, while there is a December 2008 VA Form 119, Report of Contact, in which it is noted that another health care provider agrees with the September 2005 examiner's conclusion that the Veteran's gastroesophageal reflux disease and hiatal hernia are not related to his hypothyroidism, this document does not include any discussion of the evidence and does not provide a rationale.  Consequently, the Board concludes that a current nexus opinion with rationale is needed on the service connection issues currently before the Board.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for heart disease, a gastrointestinal disability, sinusitis, rhinitis, an ankle disability, a low back disability, sleep apnea, or dysphagia, or for any of the service-connected disabilities at issue, since May 2011, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.   

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  The AMC/RO will schedule the Veteran for a VA examination(s) to determine the likely etiology of any heart disorder, gastrointestinal disorder, sleep apnea, and dysphasia.  The following considerations will govern the examination(s):

a. The claims folder and a copy of this remand will be made available to the examiner(s) for review in conjunction with the opinion, and the examiner(s) must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner(s) must provide an opinion on whether it is at least as likely as not (50 percent or more probability) that the Veteran has a heart disorder, a gastrointestinal disorder, to include a hiatal hernia, sleep apnea, and/or dysphagia that are/is either caused or aggravated beyond normal progression by service or is due to service-connected hypothyroidism.  

If the examiner determines that any of the Veteran's disabilities on appeal is aggravated (i.e., permanently worsened) by hypothyroidism, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995).

c.  In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner(s) is unable to render an opinion without resort to speculation, he or she should so state.

e. If the examiner(s) responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.

Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The AMC/RO will schedule the Veteran for a VA examination to determine the likely etiology of any sinusitis and/or rhinitis.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that the Veteran has sinusitis and/or rhinitis that is either caused or aggravated beyond normal progression by service.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state.

e. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  The AMC/RO will schedule the Veteran for an orthopedic examination to determine the etiology of any current ankle or low back disorder and to determine the current nature and severity of his service-connected knee disorders.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that the Veteran has a current ankle and/or low back disorder that is either caused or aggravated beyond normal progression by service or that is causally related to a service-connected knee disability.  

If the examiner determines that either the ankle disorder and/or back disorder is aggravated (i.e., permanently worsened) by the knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995).

c. The examiner must also provide an opinion on the current symptomatology and severity of the Veteran's service-connected bilateral knee disorder in accordance with the applicable rating criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2011).

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Additionally, the examiner must indicate whether, and to what extent, the Veteran has any knee instability.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of each knee disorder on the Veteran's ability to work. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  

All clinical findings will be reported in detail, and the report prepared must be typed.

5.  The AMC/RO will schedule the Veteran for an examination to determine the current nature and severity of his service-connected hypothyroidism.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected hypothyroidism in accordance with the applicable rating criteria in 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

The examiner should also provide an opinion concerning the impact of the Veteran's hypothyroidism on his ability to work.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

6.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2011) (if the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

7.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

8.  Thereafter, the AMC/RO will consider all of the evidence of record and readjudicate the Veteran's claims of service connection for a heart disorder, a gastrointestinal disorder, an upper respiratory disorder, a bilateral ankle disorder, a low back disorder, sleep apnea, and dysphagia.  The AMC/RO will also readjudicate the Veteran's claims for evaluations in excess of 10 percent for 
service-connected left knee disorder, right knee disorder, and hypothyroidism.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


